Title: Treasury Department Circular to the Collectors of the Customs, 14 April 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury DepartmentApril 14th. 1791.
Sir
The House of Representatives having been pleased to direct me to examine and report upon the emoluments of the several Officers of the Customs, I find it necessary to enable me to form a satisfactory judgment upon the subject, that I be furnished with an accurate account, as much as possible in detail, of all the Monies received in the four quarters of the year 1790 by every Officer of the Customs, who, conceives himself to be insufficiently compensated. You will therefore, if you think it proper to have your case taken into consideration, transmit me such an Account, and you will exhibit in detail likewise in the same paper the expences of every kind, which you have actually paid during the same year. The sooner this information is received the more early I can enter upon the formation of a report. Should you think proper to make any observations, they will be acceptable. For the greater clearness I wish the letter inclosing the above account to be confined to the subject.
I am, Sir   Your Obedt. Servt.
A Hamilton
P.S. This letter will be accompanied by a letter from the principal Clerk in the Office of the Comptroller to which you will be pleased to pay the same attention as if it had been signed by the Comptroller himself.
